Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 1 of 6 PageID 567




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


BURTON WIAND, as
Receiver for EquiAlt
LLC, EquiAlt Fund,
LLC, EquiAlt Fund II,
LLC, EquiAlt Fund III,
EA SIP, LLC, EquiAlt
Secured Income Portfolio
REIT,

      Plaintiff,                            Case No.: 8:21-cv-0361-SDM-AAS

v.

FAMILY TREE ESTATE
PLANNING, LLC, et al.,

      Defendants.
                                    /

             PLAINTIFF’S MOTION TO STAY
 FURTHER BRIEFING ON OUTSTANDING MOTIONS TO DISMISS
 PENDING A RULING ON PLAINTIFF’S MOTION FOR LEAVE TO
              FILE AMENDED COMPLAINT

      Plaintiff, Burton W. Wiand, as Receiver for EquiAlt LLC, EquiAlt

Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, EA SIP, LLC, and

EquiAlt   Secured    Income   Portfolio     REIT   (collectively,   the   “EquiAlt

Entities”), by and through his undersigned counsel, hereby moves the Court

for an order staying further briefing on currently outstanding Motions to




                                        1
Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 2 of 6 PageID 568




Dismiss pending this Court’s ruling on Plaintiff’s Motion for Leave to File

Amended Complaint (Doc. 76), and in support thereof, states as follows:

       1.   On February 13, 2021, Mr. Wiand, as Receiver for the EquiAlt

Entities, filed the Complaint (Dkt. 1) initiating this action against various

Defendants.

       2.   On May 21, 2021, Defendant Joe Prickett filed his Motion to

Dismiss Plaintiff’s Complaint Pursuant to Rule 12(b)(6) Fed. R. Civ. P. (Dkt.

38).   Plaintiff’s response to Defendant Prickett’s Motion to Dismiss is

currently due on July 26, 2021.

       3.   On May 28, 2021, Defendant Jason Jodway filed his Motion to

Dismiss Pursuant to Fed. R. Civ. P 12(b)(6) and Memorandum of Law (Dkt.

45).   Plaintiff’s response to Defendant Jodway’s Motion to Dismiss is

currently due on July 26, 2021.

       4.   On July 1, 2021, Defendant Todd Elliot filed his Motion to

Dismiss Pursuant to Fed. R. Civ. P 12(b)(6) and Memorandum of Law (Dkt.

70). Plaintiff’s response to Defendant Elliot’s Motion to Dismiss is currently

due on July 22, 2021.

       5.   On July 1, 2021, Defendant Barry Wilken filed his Motion to

Dismiss Pursuant to Fed. R. Civ. P 12(b)(6) and Memorandum of Law (Dkt.

73). Plaintiff’s response to Defendant Wilken’s Motion to Dismiss is currently

due on July 22, 2021.

                                      2
Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 3 of 6 PageID 569




      6.    On July 1, 2021, Defendant REIT Alliance Marketing, LLC

(“REIT”) filed its Motion to Dismiss Pursuant to Fed. R. Civ. P 12(b)(6) and

Memorandum of Law (Dkt. 74).         Plaintiff’s response to Defendant REIT’s

Motion to Dismiss is currently due on July 22, 2021.

      7.    In addition to the instant Motion, Plaintiff is contemporaneously

filing his Motion for Leave to File Amended Complaint (the “Motion for

Leave”), which, if granted, will render each of the aforementioned Motions to

Dismiss moot. See e.g., Southern Pilot Ins. Co. v. CECS, Inc., 15 F.Supp.3d

1284, 1287 n. 1 (N.D. Ga. 2013) (citing Dresdner Bank AG v. M/V Olympia

Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006); Fritz v. Standard Sec. Life Ins.

Co., 676 F.2d 1356, 1358 (11th Cir. 1982)).

      8.    It is widely recognized that courts have broad discretion in

granting stays.     See e.g., Clinton v. Jones, 520 U.S. 681, 706 (1997)

(explaining district courts have “broad discretion to stay proceedings as an

incident to it power to control is own docket.”).

      9.    Therefore, in order to promote judicial efficiency, Plaintiff files

the instant Motion so as to stay additional briefing on the above Motions to

Dismiss which will be unnecessary if Plaintiff’s Motion for Leave is granted.




                                        3
Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 4 of 6 PageID 570




      WHEREFORE Plaintiff, Burton W. Wiand, as Receiver for the EquiAlt

Entities, respectfully requests this Court enter an order (i) granting this

Motion, (ii) staying further briefing on the aforementioned Motions to

Dismiss pending this Court’s ruling on the Motion for Leave, and (iii)

granting Plaintiff any such further relief that the Court deems just and

proper.

                  LOCAL RULE 3.01(G) CERTIFICATION

      The undersigned hereby certifies that she has conferred, via email on

July 20, 2021, with counsel for each of the above-mentioned Defendants in

this action that have filed a Motion to Dismiss and only Defendant Wilken

objects to the relief sought.

      Dated: July 21, 2021

                                   Respectfully submitted,

                                   s/ Katherine C. Donlon
                                   Katherine C. Donlon, FBN 0066941
                                   kdonlon@jclaw.com
                                   JOHNSON, CASSIDY, NEWLON &
                                   DECORT P.A.
                                   2802 N. Howard Avenue
                                   Tampa, Florida 33607
                                   Tel.: (813) 291-3300




                                     4
Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 5 of 6 PageID 571




                                        and

                                        Jared J. Perez, FBN 0085192
                                        jperez@guerraking.com
                                        R. Max McKinley, FBN 119556
                                        mmckinley@guerraking.com
                                        GUERRA KING P.A.
                                        5505 West Gray Street
                                        Tampa, FL 33609
                                        Tel: (813) 347-5100

                                        Attorneys for the Receiver Burton W.
                                        Wiand


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 21, 2021, I electronically filed a

true and correct copy of the foregoing with the Clerk of Court by using the

CM/ECF system which will send notification of electronic filing to all counsel

of record.

      I HEREBY FURTHER CERTIFY that on July 22, 2021, I will cause a

copy of the foregoing to be sent via US Mail to all Non-CM/ECF participants

listed on the following Service List.

                                              s/ Katherine C. Donlon




                                          5
 Case 8:21-cv-00361-SDM-AAS Document 77 Filed 07/21/21 Page 6 of 6 PageID 572




                            SERVICE LIST
         Burton Wiand v. Family Tree Estate Planning, LLC, et al.
                   Case No.: 8:21-cv-00361-SDM-AAS

      Seek Insurance Services, LLC                     James Gray
             c/o James Gray                      13702 W Chaparosa Way
        13702 W Chaparosa Way                        Peoria AZ 85383
            Peoria AZ 85383
           Patrick Runninger                    The Financial Group, LLC
    3961 E. Chandler Blvd., #111-369              c/o Patrick Runninger
           Phoenix, AZ 85048                 3961 E. Chandler Blvd., #111-369
                                                    Phoenix, AZ 85048
         Rokay Unlimited, LLC                        Anthony Spooner
          c/o Anthony Spooner                       829 St. James Lane
           829 St. James Lane                     St. George, Utah 84790
         St. George, Utah 84790
    MASears LLC d/b/a Picasso Group                   DeAndre Sears
c/o United States Corporation Agents, Inc.         9400 Angelfish Drive
     500 N Rainbow Road, Ste 300A                  Las Vegas, NV 89117
          Las Vegas, NV 89107




                                        6
